UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-08397 THE MARSICO INVESTMENT FUND (Exact name of registrant as specified in charter) 1200 17th Street, Suite 1600 Denver, CO 80202 (Address of principal executive offices)(zip code) Christopher J. Marsico The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, CO 80202 (Name and address of agent for service) Copies to: Sander M. Bieber, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006 Registrant's telephone number, including area code: (303)454-5600 Date of fiscal year end: September 30 Date of reporting period: December 31, 2013 Item 1.Schedule of Investments Marsico Focus Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Rolls-Royce Holdings PLC* $ % Apparel Retail The TJX Companies, Inc. Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Cable & Satellite Comcast Corporation - Cl. A Casinos & Gaming Wynn Resorts Ltd. Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance American Express Company Data Processing & Outsourced Services Visa, Inc. - Cl. A Fertilizers & Agricultural Chemicals Monsanto Company Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Internet Retail priceline.com, Inc.* Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* Managed Health Care UnitedHealth Group, Inc. Movies & Entertainment The Walt Disney Company Multi-Line Insurance American International Group, Inc. $ % Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Exploration & Production Continental Resources, Inc.* Other Diversified Financial Services Citigroup, Inc. Railroads Canadian Pacific Railway Ltd. Restaurants Chipotle Mexican Grill, Inc.* Starbucks Corporation Semiconductor Equipment ASML Holding N.V. Specialty Chemicals The Sherwin-Williams Company TOTAL COMMON STOCKS (Cost $623,616,601) SHORT-TERM INVESTMENTS State Street Institutional U.S. Government Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $6,049,660) TOTAL INVESTMENTS (Cost $629,666,261) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico Growth Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense BE Aerospace, Inc.* $ % Rolls-Royce Holdings PLC* Apparel Retail The Gap, Inc. The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Compagnie Financiere Richemont SA lululemon athletica, inc.* Application Software salesforce.com, inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Broadcasting CBS Corporation - Cl. B Liberty Media Corporation - Cl. A* Cable & Satellite Comcast Corporation - Cl. A Liberty Global PLC - Cl. A* Casinos & Gaming Wynn Resorts Ltd. Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Data Processing & Outsourced Services FleetCor Technologies, Inc.* Visa, Inc. - Cl. A $ % Distillers & Vintners Pernod-Ricard S.A. Fertilizers & Agricultural Chemicals Monsanto Company Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Internet Retail Amazon.com, Inc.* priceline.com, Inc.* Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* LinkedIn Corporation - Cl. A* Twitter, Inc.* Movies & Entertainment The Walt Disney Company Multi-Line Insurance American International Group, Inc. Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Exploration & Production Antero Resources Corporation* Continental Resources, Inc.* Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Green Mountain Coffee Roasters, Inc.* Railroads Canadian Pacific Railway Ltd. Union Pacific Corporation Restaurants Panera Bread Company - Cl. A* Starbucks Corporation Semiconductor Equipment ASML Holding N.V. Semiconductors Texas Instruments, Inc. $ % Specialized Finance IntercontinentalExchange, Inc. Specialty Chemicals The Sherwin-Williams Company TOTAL COMMON STOCKS (Cost $419,565,716) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS(Cost $4,126,415) TOTAL INVESTMENTS (Cost $423,692,131) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico 21ST Century Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense BE Aerospace, Inc.* $ % DigitalGlobe, Inc.* TransDigm, Inc. Apparel Retail Ross Stores, Inc. Apparel, Accessories & Luxury Goods Compagnie Financiere Richemont S.A. lululemon athletica, inc.* Michael Kors Holdings Ltd.* Application Software salesforce.com, inc.* Workday, Inc. - Cl. A* Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail Monro Muffler Brake, Inc. Biotechnology Alexion Pharmaceuticals, Inc.* Biogen Idec Inc.* BioMarin Pharmaceutical, Inc.* Gilead Sciences, Inc.* Incyte Corporation Ltd.* Cable & Satellite Liberty Global PLC - Series C* Casinos & Gaming Wynn Resorts Ltd. Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Data Processing & Outsourced Services FleetCor Technologies, Inc.* MasterCard, Inc. - Cl. A $ % Wirecard A.G. Distillers & Vintners Constellation Brands, Inc. - Cl. A* Remy Cointreau S.A. Distributors LKQ Corporation* Fertilizers & Agricultural Chemicals Monsanto Company Health Care Services Envision Healthcare Holdings, Inc.* Health Care Technology Veeva Systems, Inc. - Cl. A* Hotels, Resorts & Cruise Lines Hilton Worldwide Holdings, Inc.* Internet Retail Amazon.com, Inc.* Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* LinkedIn Corporation - Cl. A* VeriSign, Inc.* Youku.com, Inc. Spon. ADR* Investment Banking & Brokerage Morgan Stanley Movies & Entertainment SFX Entertainment, Inc.* The Walt Disney Company Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Exploration & Production Antero Resources Corporation* Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Green Mountain Coffee Roasters, Inc.* Mondelez International, Inc. - Cl. A Railroads Genesee & Wyoming, Inc. - Cl. A* $ % Regional Banks City National Corporation Research & Consulting Services IHS, Inc. - Cl. A* Verisk Analytics, Inc. - Cl. A* Restaurants Domino's Pizza, Inc. Dunkin' Brands Group, Inc. Panera Bread Company - Cl. A* Semiconductor Equipment ASML Holding N.V. Specialized Finance IntercontinentalExchange, Inc. Specialty Chemicals Ecolab, Inc. The Sherwin-Williams Company Specialty Stores Ulta Salon, Cosmetics & Fragrance, Inc.* TOTAL COMMON STOCKS (Cost $232,771,062) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $4,969,492) TOTAL INVESTMENTS (Cost $237,740,554) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to schedules of investments. Marsico International Opportunities Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Rolls-Royce Holdings PLC* $ % Airlines Copa Holdings S.A. - Cl. A Apparel, Accessories & Luxury Goods Adidas A.G. lululemon athletica, inc.* Swatch Group AG Asset Management & Custody Banks Hargreaves Lansdown PLC Automobile Manufacturers Bayerische Motoren Werke AG Tata Motors Ltd. Spon. ADR Biotechnology Gilead Sciences, Inc.* Cable & Satellite Liberty Global PLC - Series C* Naspers Ltd. - Cl. N Casinos & Gaming Sands China Ltd. Data Processing & Outsourced Services MasterCard, Inc. - Cl. A Wirecard A.G. Distillers & Vintners Remy Cointreau S.A. Electrical Components & Equipment Sensata Technologies Holding N.V.* Food Retail Jeronimo Martins SGPS, S.A. Magnit OJSC Spon. GDR - 144A $ % General Merchandise Stores Dollarama, Inc. Health Care Services Catamaran Corporation* Integrated Oil & Gas Suncor Energy, Inc. Internet Retail Qunar Cayman Islands Ltd. ADR* Rakuten, Inc. Start Today Company Ltd. Internet Software & Services Criteo S.A. Spon. ADR* MercadoLibre, Inc. Telecity Group PLC Yandex N.V. - Cl. A* Youku.com, Inc. Spon. ADR* Life & Health Insurance AIA Group Ltd. Movies & Entertainment Imax Corporation* Oil & Gas Equipment & Services Anton Oilfield Services Group Schlumberger Ltd. Pharmaceuticals Roche Holding AG Publishing Rightmove PLC Railroads Canadian Pacific Railway Ltd. Real Estate Operating Companies BR Malls Participacoes S.A. Restaurants Domino's Pizza Group PLC Semiconductor Equipment ASML Holding N.V. Semiconductors ARM Holdings PLC Taiwan Semiconductor Manufacturing Co., Ltd. Spon. ADR $ % Specialized Finance Japan Exchange Group, Inc. Specialty Stores Jin Company Ltd. TOTAL COMMON STOCKS (Cost $95,391,950) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $2,243,308) TOTAL INVESTMENTS (Cost $97,635,258) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Investment Country Market Value Securities Argentina $ 0.96 % Brazil Canada China/Hong Kong France Germany India Japan Netherlands Panama Portugal Russia South Africa Switzerland Taiwan United Kingdom United States(1) $ 100.00 % Includes short-term securities. Marsico Flexible Capital Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Apparel, Accessories & Luxury Goods Coach, Inc. $ % lululemon athletica, inc.* Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Broadcasting CBS Corporation - Cl. B Cable & Satellite Liberty Global PLC - Series C* Casinos & Gaming Pinnacle Entertainment, Inc.* Wynn Resorts Ltd. Data Processing & Outsourced Services QIWI PLC Spon. ADR Distillers & Vintners Constellation Brands, Inc. - Cl. A* Remy Cointreau S.A. Distributors LKQ Corporation* Fertilizers & Agricultural Chemicals Monsanto Company Food Retail Jeronimo Martins SGPS, S.A. Home Improvement Retail Lowe's Companies, Inc. Hotels, Resorts & Cruise Lines Hilton Worldwide Holdings, Inc.* $ % Internet Retail Amazon.com, Inc.* Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* Zillow, Inc. - Cl. A* Leisure Facilities ClubCorp Holdings, Inc. Life & Health Insurance AIA Group Ltd. Mortgage REITs Starwood Property Trust, Inc. Movies & Entertainment SFX Entertainment, Inc.* The Walt Disney Company Oil & Gas Equipment & Services Schlumberger Ltd. Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Green Mountain Coffee Roasters, Inc.* Mondelez International, Inc. - Cl. A Pharmaceuticals Pacira Pharmaceuticals, Inc.* Research & Consulting Services IHS, Inc. - Cl. A* Restaurants Domino's Pizza Group PLC Panera Bread Company - Cl. A* Semiconductor Equipment ASML Holding N.V. Semiconductors Texas Instruments, Inc. Specialized Finance IntercontinentalExchange, Inc. Specialty Chemicals The Sherwin-Williams Company Specialty Stores Jin Company Ltd. $ % TOTAL COMMON STOCKS (Cost $670,082,797) Par Value Value Percent of Net Assets CORPORATE BONDS Aerospace & Defense TransDigm, Inc., 7.750%, 12/15/18 $ Cable & Satellite Dish DBS Corp., 6.625%, 10/1/14 Casinos & Gaming Pinnacle Entertainment, Inc., 7.500%, 4/15/21 Research & Consulting Services Nielsen Finance Co., 7.750%, 10/15/18 TOTAL CORPORATE BONDS (Cost $18,473,102) INTERNATIONAL BONDS Alternative Carriers Ziggo Bond Co. 144A, 8.000%, 5/15/18 € TOTAL INTERNATIONAL BONDS (Cost $8,031,724) Number of Shares Value Percent of Net Assets PREFERRED STOCKS Thrifts & Mortgage Finance First Niagara Financial Group, Inc., Series B, 8.625% TOTAL PREFERRED STOCKS (Cost $5,319,975) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $21,638,091) TOTAL INVESTMENTS (Cost $723,545,689) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Investment Country Market Value Securities Canada $ 2.04 % China/Hong Kong France Japan Netherlands Portugal Russia United Kingdom United States(1) $ 100.00 % Includes short-term securities. Marsico Global Fund SCHEDULE OF INVESTMENTS As ofDecember 31, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense European Aeronautic Defence and Space Company N.V. $ % Lockheed Martin Corporation Precision Castparts Corp. Rolls-Royce Holdings PLC* Zodiac Aerospace Alternative Carriers Ziggo N.V. Apparel Retail The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Hermes International Luxottica Group SpA Spon. ADR Automobile Manufacturers Bayerische Motoren Werke AG Tata Motors Ltd. Spon. ADR Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Celldex Therapeutics, Inc.* Gilead Sciences, Inc.* Cable & Satellite Comcast Corporation - Cl. A Casinos & Gaming Las Vegas Sands Corp. Data Processing & Outsourced Services QIWI PLC Spon. ADR Distributors LKQ Corporation* Fertilizers & Agricultural Chemicals Monsanto Company $ % Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Hypermarkets & Super Centers PriceSmart, Inc. Industrial Machinery Pentair Ltd. Internet Retail Qunar Cayman Islands Ltd. ADR* Internet Software & Services Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* Life & Health Insurance AIA Group Ltd. Movies & Entertainment SFX Entertainment, Inc.* Oil & Gas Equipment & Services Schlumberger Ltd. Other Diversified Financial Services Citigroup, Inc. Pharmaceuticals Pacira Pharmaceuticals, Inc.* Roche Holding AG Railroads Canadian Pacific Railway Ltd. Regional Banks First Republic Bank Research & Consulting Services Verisk Analytics, Inc. - Cl. A* Restaurants Starbucks Corporation Semiconductor Equipment ASML Holding N.V. Systems Software FireEye, Inc.* Textiles Brunello Cucinelli SpA TOTAL COMMON STOCKS (Cost $49,107,537) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% $ % TOTAL SHORT-TERM INVESTMENTS (Cost $1,083,705) TOTAL INVESTMENTS (Cost $50,191,242) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to schedules of investments. SUMMARY OF INVESTMENTS BY COUNTRY Percent of Investment Country Market Value Securities Canada $ 3.01 % China/Hong Kong France Germany India Italy Netherlands Russia Switzerland United Kingdom United States(1) $ 100.00 % Includes short-term securities. Notes to Schedules of Investments Investment Valuation — A security traded on a recognized stock exchange is generally valued at the last sale price prior to the closing of the principal exchange on which the security is traded. Securities traded on NASDAQ generally will be valued at the NASDAQ Official Closing Price. If no sale price is reported on the valuation date, the most current bid price will generally be used, with the exception of short option positions which will generally utilize the most current ask price. Other securities for which over-the-counter market quotations are readily available are generally valued at the last sale price. Debt securities that will mature in more than 60 days are generally valued at their bid prices furnished by a pricing service approved by the Funds’ Board of Trustees and subject to review and determination of the appropriate price by the Adviser. Debt securities that will mature in 60 days or less are valued at amortized cost, if it approximates market value. Any securities for which market quotations are not readily available are valued at their fair value as determined in good faith by the Adviser in accordance with procedures established by, and under the general supervision of, the Funds’ Board of Trustees. The Funds may use pricing services to assist in determining market value. The Board of Trustees has authorized the use of a pricing service to assist the Funds in valuing certain equity securities listed or traded on foreign security exchanges in the Funds’ portfolios in certain circumstances where there is a significant change in the value of related US-traded securities, as represented by, for example, the S&P 500 Index. “Fair Value Measurements and Disclosures” (the “Fair Value Statement”) defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements. Under the Fair Value Statement, various inputs are used in determining the value of the Funds’ investments. These inputs are summarized into three broad levels and described below: § Level 1 – quoted prices in active markets for identical securities § Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, and evaluated quotations obtained from pricing services) § Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those investments. Changes in valuation techniques may result in transfers between the levels during the reporting period. The Funds recognize transfers between the levels as of the end of each reporting period. There were no transfers between each of the three levels during the reporting period. The following is a summary of the fair values of the Funds’ investments in each category and economic sector as of December 31,2013: Fund Investmnents by Major Security Type Level 1 Level 2 Level 3 Total Marsico Focus Fund Assets Common Stocks Consumer Discretionary $ $
